Exhibit 10.10

 



FIRST MODIFICATION TO PROMISSORY NOTE

 

This first modification to PROMISSORY NOTE (this “Modification”) is entered into
as of June 24, 2016 (the “Effective Date”), by and between APPLIED
OPTOELECTRONICS, INC., a Delaware corporation (the “Borrower”), and EAST WEST
BANK, as Lender (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower is currently indebted to the Lender pursuant to the terms
and conditions of that certain Promissory Note in the maximum principal amount
of $5,000,000, executed by the Borrower and payable to the order of the Lender,
dated as of July 31, 2014, as modified from time to time (the “Note”), which
Note is subject to the terms and conditions of the Business Loan Agreement
between the Borrower and the Lender, dated as of July 31, 2014, as amended from
time to time (the “Business Loan Agreement”);

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

 

1. Subsection (i) of the paragraph entitled “The LIBOR Borrowing Rate” set forth
in the exhibit entitled “LIBOR Interest Rate Option” attached to the Note and
incorporated by reference therein is hereby deleted in its entirety, and the
following is substituted therefor:

 

“The LIBOR Borrowing Rate is the LIBOR Rate plus 2.0% per annum.”

 

2. The effective date of the change set forth herein shall be the Effective
Date.

 

3. Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Business Loan Agreement shall have the same meaning
when used in this Modification. This Modification and the Note shall be read
together, as one document.

 

4. The Borrower certifies that as of the date of this Modification there exists
no Event of Default under the Note, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

5. This Modification may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed to be an original, and all of
which when taken together shall constitute one and the same Modification.

 

6. This Modification shall be governed by and construed in accordance with the
laws of the State of California.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

  

 

 



APPLIED OPTOELECTRONICS, INC.,
a Delaware corporation     By: /s/ CHIH-HSIANG (THOMPSON) LIN Name: CHIH-HSIANG
(THOMPSON) LIN Title: President and CEO     EAST WEST BANK, as Agent and a
Lender     By: /s/ LINDA LEE Name: LINDA LEE Title:First Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

